—In two actions to recover damages for personal injuries, etc., which were tried jointly, the plaintiff in Action No. 2, Herbert Smith, appeals, as limited by his brief, from so much of an order of the Supreme Court, Richmond County (Sangiorgio, J.), dated January 2, 1996, as denied his cross motion for a severance of his cause of action against the defendant Joseph Cañero.
Ordered that the order is reversed insofar as appealed from, the cross motion is granted, and the action against the defendant Joseph Cañero is severed from that against the defendant Eileen Achilles.
Since the verdict in favor of the defendant Eileen Achilles has been reinstated (see, McLoughlin v Achilles, 236 AD2d 524 [decided herewith]), a severance is warranted to permit a judgment to be entered in her favor without awaiting the results of a new inquest to be held on the default of the defendant Cañero in answering the complaint. Miller, J. P., Sullivan, Pizzuto and Goldstein, JJ., concur.